Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zhang (Pub. No.: US 2016/0345384).
Re claim 12, Zhang, FIGS. 1-2 teaches a method of performing a process on a substrate support assembly, the method comprising in sequential order: 
performing a predetermined process on a substrate support assembly to obtain an initial temperature profile (first temperature/first temperature profile, claim 1/[0009]) on a substrate disposed on the substrate support assembly, wherein the support assembly having primary heaters and spatially tunable heaters (212/214, ¶ [0046]); 
determining and storing a deviation temperature profile (claim 1/deviation profile from a result of processing the first substrate, [0009]) from a result of performing the predetermined process; 
and storing tuning parameters by a processor ([0090], note that those deviation profile are processed by a processor by parameters values) disposed in the substrate support assembly; 
adjusting the initial temperature profile [0090] to a target temperature profile (desired temperature profile/”adjusting the first temperature profile to a second temperature profile on the substrate support assembly in response to the deviation profile”, claim 1) on the substrate support assembly using the tuning parameters in response to the deviation temperature profile, wherein adjusting to the target temperature profile comprises incrementing power provided to one or more of the spatially tunable heaters (212/214); 
wherein the tuning parameters and the deviation temperature profile are stored in a memory disposed in a control board embedded (note that “The controller 160 may have a similar architecture to that of the system 400”, FIGS. 2 and 4, ¶ [0059] and “The system controller 160 may include a controller board 250 that may be disposed in the pedestal base 244..... The controller board 250 may have a pulse width modification (PWM) heater controller 216. The controller board 250 may also have an optical communication interface board 256”, FIG. 2, ¶ [0044]) in the substrate support assembly, and wherein the control board comprises: 
a processor (402) having an wireless interface (418, [0064]); 
a pulse width modification (PWM) heater controller (250), wherein the processor (402) is connected with the memory (405) to read and access the application program from the memory when in operation; and 
a heating element (212/214, [0046]) coupled to the pulse width modification (PWM) heater controller (250), wherein the heating element comprises a plurality of spatially tunable heaters (“spatially tunable heaters 214”, [0046]) that are individually tunable by the pulse width modification (PWM) heater controller (250).
Re claim 13, Zhang, FIGS. 1-2 teaches the method of claim 12, wherein the processor is wirelessly controllable [0025].
Re claim 15, Zhang, FIGS. 1-2 teaches the method of claim 12, wherein the incrementing power is supplied from a power supply disposed in an external controller (216/260, [0046]) disposed externally from the substrate support assembly.
Re claim 16, Zhang, FIGS. 1-2 teaches the method of claim 15, wherein external controller comprises a single current clamp [0046].
Re claim 17, Zhang, FIGS. 1-2 teaches the method of claim 12, wherein the processor (402, FIG. 4) is communicable with the memory (405) to read the tuning parameters and the deviation temperature profile stored in the memory.
Re claim 18, Zhang, FIGS. 1-2 teaches the method of claim 12, wherein the spatially tunable heaters (21/214, [0046]) are simultaneously powered, and wherein at least two of the spatially tunable heaters have different percent power outputs [0049].
Response to Arguments
Applicant's arguments filed 06/14/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“…Zhang does not teach or suggest "wherein the tuning parameters and the deviation temperature profile are stored in a memory disposed in a control board embedded in the substrate support assembly" and "a heating element coupled to the pulse width modification (PWM) heater controller, wherein the heating element comprises a plurality of spatially tunable heaters that are individually tunable by the pulse width modification (PWM) heater controller" as recited by claim 12.”, pages 4-7.

The Examiner respectfully submits that these tuning parameters and the deviation temperature profile are stored in the CPU 402 [now and then all the CPU has their own non-volatile memory section called the cached memory and it is very big usually 1 Gigabits or above] wherein it stores parameters and instruction and/or the MEMORY BRIDGE section 405 in FIG. 4, ¶ [0067], [0068], & [0071]; and/or in database, ¶ [0085]; and
a heating element (212/214, [0046]) coupled (electrical) to the pulse width modification (PWM) heater controller (250), wherein the heating element comprises a plurality of spatially tunable heaters (“EACH spatially tunable heaters 214”, [0046]) that are individually tunable by the pulse width modification (PWM) heater controller (250)
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894